COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-15-00890-CV
Style:                              Angel Mortgage Income Resources and Preston Julian
                                    v. Rose Guidry Kinsey
Date motion filed*:                 December 31, 2015
Type of motion:                     Motion for Continuance and Additional Time to Conduct Mediation
Party filing motion:                Appellants
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                        Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The motion is granted. The deadline for the parties to conduct mediation is extended to February 18, 2016.




Judge's signature:     /s/ Russell Lloyd
                       

Panel consists of      ____________________________________________

Date: January 12, 2016




November 7, 2008 Revision